Opinion issued December 17, 2015




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-15-00959-CR
                          ———————————
                  MICHAEL JASON GUYNES, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee


                   On Appeal from the 177th District Court
                           Harris County, Texas
                       Trial Court Case No. 1463014


                         MEMORANDUM OPINION

      Appellant, Michael Jason Guynes, appeals his conviction for the offense of

robbery. On December 9, 2015, Guynes filed a motion to dismiss his appeal. No

decision has been handed down in this case. Accordingly, we grant the motion and
dismiss the appeal. See TEX. R. APP. P. 42.2(a). Any pending motions are denied as

moot.

                                 PER CURIAM
Panel consists of Justices Higley, Huddle, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2